Motion Granted and Order filed May 6, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00234-CV
                                   ____________

 HARDRIDERS MOTORCYCLE CLUB ASSOCIATION, HARDRIDERS
       MOTORCYCLE CLUB FORT BEND COUNTY CHAPTER,
       HARDRIDERS CLUB GALVESTON COUNTY CHAPTER,
     HARDRIDERS CLUB LAFAYETTE CHAPTER, HARDRIDERS
     MOTORCYCLE CLUB BEAUMONT CHAPTER AND EFREM
                 SEWELL, ET AL, Appellants

                                         V.

HARDRIDERS, INC., WAVERLY NOLLEY AND SHANNON MAYFIELD,
                           Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-37278

                                     ORDER

      Appellants have filed an unopposed motion to have the records from prior
proceedings filed in this court transferred to this appeal from a final judgment. The
motion is granted.

      Accordingly, we order the records filed in each of the cases below
transferred into Appeal No. 14-13-00234-CV:

      1.             Sewell v. Hardriders, Inc., No. 14‐11‐00772‐CV;

      2.             Sewell v. Hardriders, Inc., No. 14‐11‐01023‐CV; and

      3.             Sewell v. Hardriders, Inc., No. 14‐12‐00541‐CV.



                                   PER CURIAM